*324We find that the complaint was properly dismissed as it was devoid of any facts to support a cause of action against the defendant. The plaintiff does not allege that the defendant knowingly misrepresented or omitted any material fact to induce the plaintiff to execute and deliver the deed which transferred half of his interest in certain real property to the defendant (see, East End Owners Corp. v Roc-East End Assocs., 128 AD2d 366, 370). Further, the complaint does not indicate that the defendant was even aware of any limitation or restriction on the effectiveness of the deed which was delivered to her. The complaint does not allege any facts to show that the defendant, at the time the plaintiff asserts that promissory representations were made, never intended to honor or act on such representations, if any, at a future date (see, Grossberg v Grossberg, 104 AD2d 439).
Although leave to amend a pleading should be freely given (see, CPLR 3025 [b]), such a motion rests within the sound discretion of the trial court and will not be lightly set aside on appeal (see, Beuschel v Malm, 114 AD2d 569). We find that the trial court properly exercised its discretion under the circumstances. Mangano, J. P., Kunzeman, Rubin and Harwood, JJ., concur.